               Case 4:14-cr-00083-RP-HCA Document 48 Filed 08/21/20 Page 1 of 2


PROB 12A
(SDIA 05/15)

                                   UNITED STATES DISTRICT COURT
                                                         FOR THE
                                      SOUTHERN DISTRICT OF IOWA
                                     Report on Offender Under Supervision


Name of Offender: Carmen Hocking                                                              Case Number: 4:14-cr-00083

Name of Sentencing Judicial Officer: Robert W. Pratt, Senior U.S. District Judge

Date of Original Sentence: November 17, 2015

Original Offense: 18 U.S.C. § 1343 – Wire Fraud Affecting a Financial Institution

                   18 U.S.C. § 1343 – Wire Fraud Affecting a Financial Institution

Original Sentence: 6 months imprisonment; 60 months supervised release; $650,445.72 restitution

Date Original Supervision Commenced: July 18, 2016

Prior Modification(s)/Revocation(s): None




                                           NONCOMPLIANCE SUMMARY

The offender has not complied with the following conditions of supervision:

Violation                           Nature of Noncompliance

1. Failure to Report Law            On August 16, 2020. Ms. Hocking was pulled over by a West Des Moines police officer
   Enforcement Contact              while driving her daughter’s vehicle. Ms. Hocking was given a warning for driving the
                                    vehicle with expired registration.




U.S. Probation Officer Action:

The probation office discussed with Ms. Hocking her interaction with law enforcement. Ms. Hocking was counseled on the
importance of communication anytime there is contact with law enforcement, and failure to do so is unacceptable.


                                                     I declare under penalty of perjury that the foregoing is true and correct.

                                                       Executed on:   August 21, 2020


                                                                by:
                                                                      Kadeem Hobson
                                                                      Probation Officer
             Case 4:14-cr-00083-RP-HCA Document 48 Filed 08/21/20 Page 2 of 2
 U.S. v. Carmen Hocking (4:14-cr-00083)                                                   Report on Offender Under Supervision

                     The Probation Office recommends that no further action be taken at this time.


The United States Attorney’s Office:

  X
  ☐      Does not object to the proposed action.

                                                                                Jason T. Griess
  ☐      Objects but does not request a formal hearing
         be set.                                                                 Assistant United States Attorney


  ☐      Objects and will petition the Court requesting
         that a formal hearing be set.                                                      Signature



                                                   THE COURT ORDERS:

No response or signature is necessary unless the Court directs that additional action be taken as follows:

  ☐      Submit a request for modification of the condition
         or term of supervision.

  ☐      Submit a request for warrant or summons.
         be set.                                                                   Signature of Judicial Officer


  ☐      Other:
                                                                                               Date




                                                                                                                    Page 2 of 2
